Appellee sued appellant for damages for injuries to an automobile, which was wrecked by a street car belonging to appellant and operated in the city of Waco. The verdict and judgment went in favor of appellee, and awarded him $400 as damages, and the appellant has brought the case to this court upon three assignments of error, the first charging that the trial court committed error in not granting appellant a new trial, for the reason that the great preponderance of the evidence showed that appellee was guilty of contributory negligence, and the other two assignments complain of the admission of certain testimony. If appellee told the truth as a witness, he was not guilty of contributory negligence; and, although other witnesses may have testified *Page 865 
differently, it was the province of the jury, if they saw proper, to give credence to his testimony, and therefore we overrule the assignment which assails the verdict.
Nor are we prepared to hold that the court committed error in its rulings upon the admission of testimony; but, if we should do so, other testimony not objected to and the amount of the verdict render it wholly improbable that the result would have been different if the testimony referred to had been excluded.
So our conclusion is that no reversible error has been shown, and therefore the judgment is affirmed.
Affirmed.